DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zwijsen (US 6080993).
Zwijsen disclose the following claimed limitations:
* Re clm 1, a printhead for a thermal transfer printer (Abst., figs 1-5);
* a plurality of printing elements, each of the printing elements being configured to transfer ink from an ink carrying ribbon/dye donor element, 20/ to a substrate/receiver, 50/ (col 3, lines 52-67, figs 1-5); 
* at least one sensor/photodetectors, 30, 40/ arranged to sense ink carrying ribbon, the at least one sensor comprising at least one emitter/LED’s, 30/ arranged to emit radiation towards the ribbon/dye donor element, 20/ and a plurality of receivers/photodetectors, 40/, each of the plurality of receivers being arranged to receive a respective reflected signal reflected by the ribbon, each reflected signal being based upon radiation emitted by the at least one emitter (col 3, lines 52-67, col 4, lines 1-52, figs 1-5).



* Re clm 3, wherein sensing ink carrying ribbon comprises sensing a property of the ribbon (col 4, lines 6-67, col 5, lines 1-17, figs 1-5).

* Re clm 4, wherein the at least one sensor is arranged to sense ink carrying ribbon at a plurality of predetermined locations (col 4, lines 1-52, col 6, lines 28-41, figs 1-5).

* Re clm 5, wherein each of the predetermined locations is a location on a ribbon path past the printhead at which ribbon is located prior to passing the plurality of printing elements|  (col 4, lines 1-52, figs 1-5).

* Re clm 6, wherein the at least one sensor comprises a plurality of emitters, each one of the plurality of emitters being arranged to emit a respective signal towards the ribbon (col 4, lines 1-52, col 6, lines 28-41, figs 1-5).

* Re clm 7, wherein each of the plurality of receivers is arranged to receive a reflected signal reflected by the ribbon, the reflected signal being based upon a signal emitted by a respective one of the plurality of emitters (col 4, lines 1-52, col 6, lines 28-41, figs 1-5).



* Re clm 9, wherein the output/90, micro-computer/ is based upon the amplitude of the signal received by at least one of the plurality of receivers/signal has amplitudes (col 3, lines 52-67, col 4, lines 6-24, fig 1a).

* Re clm 10, wherein: the plurality of printing elements are provided at an operating surface of the printhead; and the at least one sensor is associated with the operating surface of the printhead (col 4, lines 1-52, figs 1-5).

* Re clm 11, wherein a first one of the plurality of receivers is provided at a first location of the operating surface of the printhead, and a second one of the plurality of receivers is provided at a second location of the operating surface on the printhead, the first and second locations being on opposite sides of a central axis of the printhead from one another, the central axis being aligned with a direction of movement of ink carrying ribbon past the printhead (col 4, lines 1-52, figs 1-5).

* Re clm 12, wherein the first one of the plurality of receivers is provided proximate to a first edge of the printhead, and the second one of the plurality of receivers is provided proximate to a second edge of the printhead, the first edge being opposite to the first edge (col 1, line 63-col 2, line 10, col 5, line 58-col 6, line 12, figs 1-5). 

* Re clm 13, wherein the printhead is arranged to generate a signal/printhead control circuit 61, micro-computer 90/ indicative of a status of a spool of ribbon from which ribbon is provided for printing operations (col 3, lines 52-67, fig 1a).

* Re clm 15, a thermal transfer printer/100/ (Abst., figs 1-5);
* first and second spool supports/supply roller 65, take up roller 66/, respectively receiving first and second spools of ink carrying ribbon/dye donor element 20/ (col 3, lines 52-67, fig 1a);
* a ribbon drive/62/ arranged to cause the transfer of ribbon between said first and second spools in a first direction (col 3, lines 52-67, fig 1a);
* a printhead/60/, the printhead (col 3, lines 52-67, fig 1a);
* a plurality of printing elements, each of the printing elements being configured to transfer ink from the ink carrying ribbon to a substrate (col 3, lines 52-67, figs 1-5);
* at least one sensor arranged to sense ink carrying ribbon, the at least one sensor comprising at least one emitter arranged to emit radiation towards the ribbon and a plurality of receivers, each of the plurality of receivers being arranged to receive a respective reflected signal reflected by the ribbon, each reflected signal being based upon radiation emitted by the at least one emitter (col 3, lines 52-67, col 4, lines 1-52, figs 1-5).

* Re clm 16, a controller/61, 90/, the controller being arranged to receive an output from the printhead (col 3, lines 52-67, col 4, lines 6-24, fig 1a);


* Re clm 17, wherein controlling/90/ an operation of the printer based upon the received output comprises comparing the received output with reference data (col 3, lines 52-67, col 4, lines 6-24, 53-col 5, line 17,  fig 1a).

* Re clm 18, wherein controlling/90/ an operation of the printer based upon the received output comprises preventing the printing elements from being controlled to attempt to transfer ink from the ink carrying ribbon to the substrate (col 3, lines 52-67, col 4, lines 1-52, col 6, line 28-col 7, line 30, figs 1-5.

* Re clm 19, wherein controlling an operation of the printer based upon the received output comprises: comparing the received output with reference data, if the received output meets a predetermined criterion, performing a first action (col 3, lines 52-67, col 4, lines 1-52, col 6, line 28-col 7, line 30, figs 1-5);
* if the received output does not meet a predetermined criterion, performing a second action (col 3, lines 52-67, col 4, lines 1-52, col 6, line 28-col 7, line 30, figs 1-5).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwijsen (US 6080993) in view of McNestry et al. (WO 2013/025746).
Zwijsen disclose the following claimed limitations:
	* Re clm 20, a photodetector/40/ arranged to sense electromagnetic radiation and to generate data indicative of a property of the ribbon based upon sensed electromagnetic radiation (col 3, lines 52-67, col 4, lines 6-24, 53-col 5, line 17, col 6, line 28-col 7, line 30, figs 1-5). 

* wherein the controller/90/ is arranged to process data generated by the electromagnetic sensor/photodetector, 40/ (col 3, lines 52-67, col 4, lines 6-24, 53-col 5, line 17, col 6, line 28-col 7, line 30, figs 1-5).
Zwijsen does not disclose the following claimed limitations:
* Re clm 20, a camera arranged to sense electromagnetic radiation and to generate data indicative of a property of the ribbon based upon sensed electromagnetic radiation;

* Re clm 21, wherein the controller is arranged to control the camera to capture an image of the ribbon based upon said received output.
McNestry et al. disclose the following claimed limitations:
* Re clm 20, a camera/20/ arranged to sense electromagnetic radiation and to generate data indicative of a property of the ribbon based upon sensed electromagnetic radiation (paras 0071-0077, 0111-0112, fig 1).

	* Re clm 21, wherein the controller/17/ is arranged to control the camera/20/ to capture an image of the ribbon based upon said received output (paras 0071-0077, 0111-0112, fig 1).

Communication With The USPTO
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853